Citation Nr: 1334040	
Decision Date: 10/28/13    Archive Date: 11/06/13

DOCKET NO.  11-33 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael V. Quatrini, Attorney at Law


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania, which denied service connection.

The Veteran has both a paper claims file and a Virtual VA and VBMS paperless claims file, which are highly secured electronic repositories that are used to store and review documents involved in the claims process.  The Board has reviewed these electronic records and any further development or adjudication of this matter should take into account the existence of this paperless claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Following review of the record, the Board has determined that additional development is required before the claim may be finally adjudicated.  Specifically, VA should attempt to obtain outstanding private treatment records and schedule the Veteran for a new VA examination to better assist him in the development of his claim.  

In a March 2012 statement and during VA treatment in April 2012, the Veteran mentioned having mental health counseling with Dr. B, a private psychologist.  These records are pertinent to the claim and an attempt should be made to obtain them.

Further, the Veteran provided statements of his stressors, fear of snipers and exchanging fire with the enemy, and his symptoms, including sleep issues, feelings of guilt, relationship issues, avoidance, being hyper-alert, and nightmares.  The Veteran was also positively screened for PTSD during VA treatment in February 2009.  However, upon VA examination in March 2011, the examiner determined that the Veteran did not have specific claimed stressor that was sufficient for a valid diagnosis of PTSD.  As the Veteran provided a history of incoming fire and encountering snipers, the examiner's conclusion requires further explanation.  Indeed, although the Veteran's personnel file is not a part of the record at this time, it would appear that his claimed stressors, involving fear of hostile military activity, are consistent with the circumstances of his service.  The personnel folder should be obtained to help verify this determination.  Moreover, the examiner should provide an addendum opinion explaining why, if assumed truthful, the in-service events described by the Veteran do not satisfy the criteria for PTSD.  

The Board notes that if the claim for service connection is granted, total disability based on individual unemployability (TDIU) may be for consideration.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify Dr. B and provide his contact information.  If that information is provided, make reasonable attempts to obtain and associate with the claims file any pertinent mental health records.

2. Associate with the claims file any outstanding VA mental health treatment since May 2012.

3.  Request through appropriate sources the Veteran's personnel file.  Any negative search request should be noted in the record and communicated to the Veteran.

4. After the above tasks have been completed, return the claims file to the March 2011 VA examiner for further elaboration as to why the Veteran's claimed stressors, involving exposure to sniper fire are not sufficient to establish a valid diagnosis of PTSD.  For the purpose of this inquiry, the examiner is to assume that the Veteran's statements as to in-service events, and in particular regarding incoming rounds and encountering snipers, is truthful.

If, upon further review, a diagnosis of PTSD is rendered, then the examiner is to state whether it is at least as likely as not related to a claimed in-service stressor.  

If it is determined by the examiner that another in-person evaluation is necessary in order to answer the Board's questions then one should be arranged.  Moreover, if the March 2011 examiner is no longer available to respond, then another examination should be conducted, upon review of the claims file and following all instructions as set forth above.

If any requested opinion cannot be offered without resort to speculation, state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

5.  If any benefit sought on appeal remains denied issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

					(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


